Case: 21-50361     Document: 00516110609         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 30, 2021
                                  No. 21-50361                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Alberto Funez-Zapata,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-1587-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jorge Alberto Funez-Zapata appeals his conviction and sentence
   under 8 U.S.C. § 1326(a) and (b)(2). For the first time on appeal, Funez-
   Zapata contends that it violates the Constitution to treat a prior conviction
   that increases the statutory maximum under § 1326(b)(2) as a sentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50361       Document: 00516110609               Page: 2   Date Filed: 11/30/2021




                                          No. 21-50361


   factor rather than an element of the offense. He correctly concedes that the
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), but he wishes to preserve it for further review. The Government has
   moved without opposition for summary affirmance or, alternatively, for an
   extension of time to file its brief.
          As the Government asserts and as Funez-Zapata concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED as unnecessary.




                                               2